TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00135-CV


                              Mohammad Reza Assadi, Appellant

                                                  v.

       Amir Batoei; Family AB Austin Feb5, LP; and Lee AB Land, LLC, Appellees


              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-006408, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On July 31, 2020, this Court stayed the appeal after receiving notice that appellant

had filed for bankruptcy protection. See Assadi v. Batoei, No. 03-20-00135-CV, 2020 WL

4726745, at *1 (Tex. App.—Austin July 31, 2020, no pet.) (per curiam) (mem. op.). Appellant,

through the chapter 7 trustee for the estate of Mohammad Reza Assadi, and appellees have now

filed an agreed motion to reinstate and dismiss this appeal. In their motion, the parties have

informed this Court that the bankruptcy court has issued an order granting the trustee’s motion to

compromise and settle claims and requiring that “[t]he estate shall dismiss with prejudice the

State Court Appeal No. 03-20-00135-CV.” Accordingly, we grant the agreed motion; reinstate

this appeal, see Tex. R. App. P. 8.3(a) (“If a case has been suspended by a bankruptcy filing, a

party may move that the appellate court reinstate the appeal if permitted by . . . the bankruptcy

court.”); and dismiss the appeal, see id. R. 42.1(a).
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Agreed Motion

Filed: August 20, 2021




                                               2